Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US20130277574A1) in view of Neister et al. (US20170304472A1).

Regarding claim 1:
1. (Original) An apparatus (10) comprising:
a housing (cabinet 18) defining an internal volume including a disinfection zone (chamber 21) and an object entry port (aperture 20) of a size to permit entry by an object of interest (70 tablet computer), the object of interest having an exposed surface area (fig 15, 17a-b);
a first emitter (38) to emit a stripe of light with a wavelength in the range of 200 - 280 nm (par 56-58, Examiner notes that UVC light includes 200-280 nm light) from a first side of the disinfection zone at a first distance from the disinfection zone (par 57).
Dayton does not appear to explicitly disclose:
(a) the housing having a footprint on an underlying surface of less than 15,000 mm2, or
(b) wherein, in use, the exposed surface area is subjected to greater than 3 mJ / cm2 of light of the wavelength in less than 90 seconds.
Regarding (a), changes in the shape of the apparatus of Dayton would have been a matter of choice which a person of ordinary skill in the art would have found obvious before the effective filing date of the invention. It would have been abundantly clear that the shape of the apparatus would need to be sized to allow for the sanitation of the object of interests.
Regarding (b), while Dayton teaches pathogens are deactivated or mutated by intensity (I) of the UVC light multiplied by the time (T) that the object of interests are exposed to the UVC light (par 70), Dayton does not explicitly disclose the exposed surface area is subjected to greater than 3 mJ / cm2 of light of the wavelength in less than 90 seconds. While Examiner notes that one of ordinary skill in the art would be able to readily determine the intensity of the light and the appropriate irradiation time, Neister explicitly teaches these limitations.
In the same filed of disinfecting surfaces, Neister discloses an apparatus for disinfecting a surface with UV light in order to inactivate microorganisms and bacteria, wherein the light is transmitted at a specific wavelength and dose (abstract; Figures 1-4). The reference continues to disclose that UVC light emitted at 222 nm (paragraph 25) at greater than 30 mJ/cm2 (1 watt = 1 joule per second) on an object for less than 90 seconds (paragraph 31) with a NUV light source will kill nearly every pathogen and far exceed the kill rate of other UV light sources (paragraphs 25-31). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a NUV light source emitted at 222 nm, and greater than 30 mJ/cm2 on an object for less than 90 seconds in the apparatus of Dayton because said light source has been proven to eliminate nearly every pathogen and far exceed the kill rate of other UV light sources as exemplified by Neister.
Examiner also notes that it is clear from at least Dayton and Neister that the greater the intensity of light, less time is required in order to disinfect the surface.

Regarding claim 2:
2. (Original) The apparatus of claim 1 wherein the gross geometry of the housing does not change during use (the bounding volume required to contain the housing does not vary during use in the apparatus of Dayton).

Regarding claim 3:
3. (Original) The apparatus of claim 1 wherein the housing has a length a width and a height (inherent).  Dayton does not appear to explicitly disclose wherein the width is less than one half the lesser of the length and the height.
However, changes in the shape of the apparatus of Dayton would have been a matter of choice which a person of ordinary skill in the art would have found obvious before the effective filing date of the invention. It would have been abundantly clear that the shape of the apparatus would need to be sized to allow for the sanitation of the object of interest.

Regarding claim 4:
4. (Original) The apparatus of claim 1 wherein the exposed surface area is exposed to greater than 30.0 mJ/cm2 of light of the wavelength in less than 90 seconds (Neister: par 25).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US20130277574A1) in view of Neister et al. (US20170304472A1) and Lévesque (WO2021226721A1).

Regarding claim 5:
5. (Original) An apparatus (10) comprising:
a housing (18) defining an internal volume including a disinfection zone (21) and an object entry port (20) of a size to permit entry by an object of interest (70), the object of interest having an exposed surface area (par 116-129), the housing having a length, a width and a height (inherent);
a first emitter to emit a stripe of light with a wavelength in the range of 200 - 280 nm from a first side of the disinfection zone at a first distance from the disinfection zone (UVC).

Dayton does not appear to explicitly disclose:
(a) the housing having a footprint on an underlying surface of less than 15,000 mm2, 
(b) wherein, in use, the exposed surface area is subjected to greater than 3 mJ / cm2 of light of the wavelength in less than 90 seconds, or
(c) a bracket to couple the housing to a fixed surface.
Regarding (a), changes in the shape of the apparatus of Dayton would have been a matter of choice which a person of ordinary skill in the art would have found obvious before the effective filing date of the invention. It would have been abundantly clear that the shape of the apparatus would need to be sized to allow for the sanitation of the object of interests.
Regarding (b), while Dayton teaches pathogens are deactivated or mutated by intensity (I) of the UVC light multiplied by the time (T) that the object of interests are exposed to the UVC light (par 70), Dayton does not explicitly disclose the exposed surface area is subjected to greater than 3 mJ / cm2 of light of the wavelength in less than 90 seconds. While Examiner notes that one of ordinary skill in the art would be able to readily determine the intensity of the light and the appropriate irradiation time, Neister explicitly teaches these limitations.
In the same filed of disinfecting surfaces, Neister discloses an apparatus for disinfecting a surface with UV light in order to inactivate microorganisms and bacteria, wherein the light is transmitted at a specific wavelength and dose (abstract; Figures 1-4). The reference continues to disclose that UVC light emitted at 222 nm (paragraph 25) at greater than 30 mJ/cm2 (1 watt = 1 joule per second) on an object for less than 90 seconds (paragraph 31) with a NUV light source will kill nearly every pathogen and far exceed the kill rate of other UV light sources (paragraphs 25-31). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a NUV light source emitted at 222 nm, and greater than 30 mJ/cm2 on an object for less than 90 seconds in the apparatus of Dayton because said light source has been proven to eliminate nearly every pathogen and far exceed the kill rate of other UV light sources as exemplified by Neister.
Examiner also notes that it is clear from at least Dayton and Neister that the greater the intensity of light, less time is required in order to disinfect the surface.
Regarding (c), in the same field of disinfecting surfaces, Lévesque teaches a wall-mountable sanitization device (par 66) that includes a bracket (p26, fig 1).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bracket in order to mount the sanitizing device to a surface so that the device can be easily secured to a particular area.

Regarding claim 6:
6. (Original) The apparatus of claim 4 wherein the bracket is formed as part of the housing (Lévesque : fig 1).

Regarding claim 7:
Dayton does not appear to disclose wherein the width is less than half of either the height or the length.
However, changes in the shape of the apparatus of Dayton would have been a matter of choice which a person of ordinary skill in the art would have found obvious before the effective filing date of the invention. It would have been abundantly clear that the shape of the apparatus would need to be sized to allow for the sanitation of the object of interest.

Regarding claim 8:
8. (Original) The apparatus of claim 4 wherein the bracket couples the housing to a vertical surface (Lévesque teaches mounting to a wall in par 66 and par 91).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875